DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claims Status.
This Office Action is responsive to the amendment filed on 11/19/2020. Claims 1-19 were pending. Claim 2 has been cancelled.   Claims 1 and 3 have been amended. Claims 1, 3-19 are now pending.  Claims 1, 3-19 are presented for examination. Applicant's arguments have been considered.
Response to Amendment
The rejection of claims 1 under A statutory type (35 U.S.C. 101) double patenting  over claim 1  prior U.S. Patent No 10,326,168 set forth in the Office Action of 08/19/2020 is withdrawn in response to the Amendments filed on 11/19/2020.  However the amendment filed 11/19/2020 created basis for non-statutory double patenting rejection, provided below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,326,168. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,326,168 discloses all limitations of instant claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18 and 19  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0196670 to Yamaguchi (hereafter Yamaguchi) as evidenced by  US 2005/0238961 to Barker (Barker)  in view US 2009/0117467 to Zhamu (hereafter Zhamu) and further in view of  Le Gall et al. “Poly(2,5-dihydroxy-1,4-benzoquinone-3,6-methylene): a new organic polymer as positive electrode material for rechargeable lithium batteries”,  Journal of Power Sources, 2003, 119-121,  316-320 (hereafter Le Gall).
Regarding claims 18 and 19, Yamaguchi discloses a   metal-ion exchanging battery device comprising a positive electrode, a negative electrode comprising a capable of intercalating of alkali metal ion ([0100] a porous (inherently) separator disposed between the anode and cathode ([0025]).  Yamaguchi does not expressly teaches said alkali salt in the electrolyte solution, however the presence of such salt is obvious as evidenced by Barker (para 280). 
Yamaguchi does not expressly disclose a battery device wherein at least one of the functional materials is nano graphene selected from a single-layer graphene sheet or a multi-layer graphene platelet and both the first functional material and the second functional material comprise a nano graphene material selected from a single-layer graphene sheet or a multi-layer graphene platelet.
 Zhamu teaches a battery device comprising a single-layer graphene or multi-layer graphene (NGP, [0068], re claim 18) to improve the cycle life, reversible capacity and irreversible capacity ([0016]).  In particular, Zhamu teaches NGPs for use an electrode, preferably as an anode (interpreted as NPGs use in both cathode and anode). Moreover, Zhamu teaches, that the cathode can contain up to 20 wt. % of NPG as a conductive material ([0089]). Please note, that the instant claim 1, claims “at least cathode"   comprising “nano graphene selected from a single-layer graphene sheet or a multi-layer graphene platelet”. Therefore the cathode comprising NPG is disclosed by Zhamu.    It would have been obvious to one of ordinary skill in the art at the time of the invention to make the battery device of Yamaguchi with the nano graphene of Zhamu to 
Regarding the limitation “does not involve solid state diffusion of said alkali metal ions in and out of bulk of said cathode” :  since material of Zhamu is substantially the same as claimed in the instant claim 1, it is fully capable to perform ( or do not perform claim actions). Products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the specific output energy density), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Alternatively, regarding the limitation “does not involve solid state diffusion of said alkali metal ions in and out of bulk of said cathode” Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, Zhamu discloses the same NPG as claimed in the instant claim 1. Therefore cathode of Zhamu is fully capable to perform claimed actions.  As such, the instantly claimed apparatus is unpatentable over the cited prior art.
Yamaguchi in view of  Zhamu  do not expressly disclose a functional material is selected from the group consisting of poly(2,5-dihydroxy-1,4-benzoquinone-3,6-methylene), LixC6O6 ( x = 1-3), Li2(C6H2O4), Li2C8H4O4 (Li terephthalate), Li2C6H4O4(Li trans-trans-muconate), 3,4,9,10-perylenetetracarboxylicacid-dianhydride (PTCDA) sulfide polymer, PTCDA, 1,4,5,8-naphthalene-tetracarboxylicacid-dianhydride (NTCDA), benzene-l,2,4,5- tetracarboxylic dianhydride, 1,4,5,8-tetrahydroxy anthraquinon, tetrahydroxy-p- benzoquinone, and combinations thereof.
 Le Gall teaches poly (2, 5-dihydroxy- 1, 4-benzoquinone-3, 6-methylene) as a functional material supported by carbon (Abstract) to increase the ion-insertion capacity compared with polythiophene or polypyrrole (p.316, right. col., ln. 7-10). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the functional material of Yamaguchi in view of Zhamu et al. with the poly (2, 5-dihydroxy- 1, 4-benzoquinone-3, 6-methylene) as taught by Le Gall in order to increase the ion-insertion capacity compared with polythiophene (p.316, right. col. ln, 7-10, see also conclusion.)
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.
Applicant argues: “the reference do not combine into a structure in which surface-borne metal ion-capturing functional group or a nanostructured material having a metal ion-storing surface could be structured as it is in the claimed subject matter”. 
And further: “This structure is not obviated. Le Gall demonstrates a simple mixing, which does not obviate the nano structuring present the claimed subject matter”
However, the term “borne” does not   necessarily   mean chemical bonding or any bonding.

    PNG
    media_image1.png
    221
    537
    media_image1.png
    Greyscale

In case, of mixing   whatever method of mixing was applied, one component of the mixture will be necessarily disposed on the surface of other.  If applicant meant formation of layer (see below abstract from instant PgPub, para 221), it is not feature that claimed.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Please note, that Applicant only implying that such bonding took place.
Regarding combination of references Yamaguchi, Barker, Zhamu and Le Gall: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment to claim 1 necessitated the new ground(s) of rejection of claims 1, 3-17 presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727